EXHIBIT 10.15 LEASE AGREEMENT THIS LEASE AGREEMENT (this “Lease”), is entered into this 12th day of December, 2012, by and between the Landlord and the Tenant hereinafter named. ARTICLE I.Definitions and Certain Basic Provisions. (a) “Landlord”: 41 INDUSTRIAL CENTER LIMITED PARTNERSHIP (b) Landlord’s Address: c/o Gelman Management Company Suite 800 2treet, NW Washington, D.C.20037 Attention: Steven Padgett, CFO with a copy of default notices to: Grossberg, Yochelson, Fox & Beyda, LLP 2treet, N.W., Suite 675 Washington, D.C. 20036 Attention:Michael D. Ravitch, Esq. (c) “Tenant”: AnythingIT, Inc., a Delaware corporation (d) Tenant’s Mailing Address: 17-09 Zink Place, Unit 1 Fair Lawn, NJ 07410 Attention:Gail Babitt, CFO with a copy of default notices to: Pearlman & Schneider LLP 2200 Corporate Blvd NW, Ste 210 Boca Raton, FL 33431-7307 Attention:James S. Schneider (e) Tenant’s Trade Name: AnythingIT (f) Tenant’s Address at Demised Premises: 41 Industrial Center, 2412 S. Gelman Place Tampa, Florida33619 (g) “Demised Premises”:approximately 30,050 square feet of space in the building (the “Building”) known by street address as 2412 S. Gelman Place, Tampa, Florida, such premises being shown and outlined on the plan attached hereto as Exhibit A, and situated upon the property described in Exhibit “A” attached hereto. (h) Lease Term:Commencing on the “Commencement Date” as hereinafter defined and ending at midnight on the last day of the thirty-eighth (38) month following the Commencement Date (such 38 month period being referred to herein as the “Initial Term”), subject to Tenant’s renewal options set forth in Article XXV below. (i)
